DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-6 fail to recite any interconnection or interrelationship of the compressible surface to any of the other claimed element.  Thus makes the claims vague and indefinite.  Although claim 2 sets forth the compressible surface is located within the latching mechanism, the claim term “located” fails to establish an interconnection or interrelationship that is definite and clear.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 7-9 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Clearman (US 2016/0119516 A1).
Regarding claim 7, Clearman shows a camera frame (see Figs. 1a and 1b) comprising:
a housing body 100) comprising walls configured to secure a camera within the housing body;
a hinge mechanism (130) pivotally coupling a first portion of a wall of the housing body to a second portion of the wall of the housing body so that the first portion is movable relative to the second portion about a rotation axis (the top wall of the housing 100 comprises two portions making up the top wall of the housing as seen in Figs, 1a and 1b); and
a latching mechanism (103) configured to secure a camera within the housing body when the first portion and the second portion are coupled together;
a button interface (112) located within the housing body, wherein the button interface comprises a physical button or other interface that when pressed or interacted with by a user results in pressing of a button on the camera when the camera is enclosed within the camera frame.  Thus, claim 7 is fully met by the reference.
	Regarding claim 8, numbered paragraph 0022 discloses the camera housing 100 may include exposed areas allowing a user to manipulate buttons on the camera, shutter button 
Regarding claim 9, securing structure 120 is a mounting structure.
Regarding claim 13, see numbered paragraph 0020, last sentence.
Claim(s) 14 and 16s is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Woodman (US 2010/0060747 A1).
Regarding claim 14, Woodman shows a camera frame (see Figs. 1a-5b) comprising:
a housing body (100) comprising walls configured to secure a camera within the housing body;
a hinge mechanism (142) pivotally coupling a first portion of a wall of the housing body to a second portion of the wall of the housing body so that the first portion is movable relative to the second portion about a rotation axis; 
a latching mechanism (144 and 146) comprising:
a tongue component (144) on the first portion (top wall of the housing portion 102), the tongue component including a ridge or a ledge protrusion (seen in Fig. 1a); and
a groove component (146) on the second portion (top wall of the housing portion 140), the groove component including a reciprocal ledge, ridge, or surface that the tongue component can latch into so that the first portion and the second portion are coupled when the latching mechanism is in the latched position and the tongue component is removable from the groove component when the latching mechanism is in an unlatched position; 
a mounting mechanism (120) that mounts the camera frame to a gimbal, a handle, an aerial vehicle, or any other camera mounting device or mechanism.  Thus, claim 14 is fully met by the reference.  
Regarding claim 16, the tongue component 144 moves in order to release it from the tongue 146. 
1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Coons et al. (US 2015/0022717 A1).
Regarding claim 1, Coons shows a camera frame 100; a housing body comprising elements 102 and 128; a hinge mechanism 132; a latching mechanism 142/140); and element 148 of the lingkage made of compressible material (see numbered paragraph 0040).  Claims 1-3 fully met by the reference.
Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woodman (US 2010/0060747 A1 as applied to claim 14 above, and further in view of Clearman et al. (US 8,837,928).
Regarding claim 19, claim 11 of Clearman et al. (8,837,928) discloses the frame may include a microphone interface.  It would have been obvious to one of skill in the art, at the time applicant filed the invention, to modify the Woodman camera frame with a microphone interface in order to enhance audio pick up by the camera.
Regarding claim 20, Clearman et al (8,837,928) discloses the camera frame may have a front and back wall or alternatively no front and back wall.  It would have been obvious to one of ordinary skill in the art, at the time applicant filed the invention, to modify the camera frame of Woodman, by eliminating the front and back walls if the camera frame in order to accommodate cameras of greater thickness.
Double Patenting
11.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or 
12.	Claims 7-9, 13, 14, 16, 19 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,698,298 B2). Although the claims at issue are not identical, they are not patently distinct from each other because all the limitations of these application claims are found within claims 1-20 of the patent.  It would have been obvious for one of skill in the art, at the time applicant filed the invention to combine all the limitations found within claims 1-20 of the patent into single camera frame.  
Allowable Subject Matter
12.	Claims 10-12, 15, 17 and 18 are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


                                                              Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WB PERKEY whose telephone number is (571)272-2126.  The examiner can normally be reached on M-F 7:30 am to 4:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton E. LaBalle can be reached at 571-272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Any response to this office action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents 
P.O. Box 1450
Alexandria, VA 22313-1450

Hand - delivered responses should be brought to:

Customer Service Window
Randolph Building
401 Dulany Street




/




/WILLIAM B PERKEY/Primary Examiner, Art Unit 2852